Citation Nr: 0719193	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-41 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to 
recognize the veteran's son as a "helpless child" on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from August 1954 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The appellant requested a hearing before a 
Veterans Law Judge (VLJ) in December 2005; however, he 
withdrew this request in writing in July 2006.    


FINDINGS OF FACT

1.  In an August 2002 rating determination, the RO denied the 
application to reopen the appellant's claim to be recognized 
as a "helpless child" on the basis of permanent incapacity 
for self-support prior to attaining the age of 18.  The 
appellant filed a notice of disagreement and the statement of 
the case (SOC) was issued.  However, no substantive appeal 
was timely filed following appropriate notice, and the August 
2002 determination became final.   

2.  Evidence received since the last final denial in August 
2002 does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The August 2002 rating determination that declined to 
reopen the previously denied claim to recognize the veteran's 
son as a "helpless child" on the basis of permanent 
incapacity for self-support prior to attaining the age of 18.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).

2.  New and material evidence has not been received to reopen 
a claim to recognize the veteran's son as a "helpless 
child" on the basis of permanent incapacity for self-support 
prior to attaining the age of 18.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in November 2004 and September 
2006 letters.  Collectively, these letters informed the 
appellant to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
notice also satisfied the requirements set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

All available evidence pertaining to the appellant's claim 
has been obtained.  The claims folder contains private 
treatment records, certificate of death of the veteran, 
certificate of birth of the appellant, and statements from 
the appellant and his mother in support of his claim.  

All obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the appellant in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

II.  Analysis

In a decision dated in February 1986, the RO denied the 
appellant's claim to be recognized as a "helpless child" on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18.  The RO subsequently declined to 
reopen the claim in August 2002.  The appellant filed a 
notice of disagreement and the RO issued a statement of the 
case in April 2004.  However, the appellant failed to file a 
timely substantive appeal following receipt of appropriate 
notice.  As such, the August 2002 determination became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2001). 

The claim on appeal may be reopened upon receipt of new and 
material evidence. Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen his 
claim in September 2004.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Before analyzing whether the appellant has submitted new and 
material evidence necessary to reopen his claim, the Board 
will summarize the pertinent underlying law involving 
"helpless child" claims and the evidence considered by the 
RO in the last final determination dated in August 2002.  

Under VA regulations a legitimate child of a veteran may be 
considered a "child" after age 18 for purposes of 
determining entitlement to death pension or dependency and 
indemnity compensation benefits if he or she is unmarried, 
and before reaching the age of 18 years, the "child" 
becomes permanently incapable of self- support.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. §§ 3.57, 3.315 (2006).  

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  38 C.F.R. § 3.356(a) (2006).  
Thus, the focus of analysis must be on the individual's 
condition at the time of his 18th birthday.  It is that 
condition which determines whether entitlement to the status 
of "child" should be granted.  See Dobson v. Brown, 4 Vet. 
App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) the fact that a claimant is earning his (her) own 
support is prima facie evidence that he (she) is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his (her) own 
efforts is provided with sufficient income for his (her) 
reasonable support; 2) a child shown by proper evidence to 
have been permanently incapable of self-support prior to the 
date of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his (her) condition was 
such that he (she) was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made and there were no intervening diseases 
or injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established; 3) it 
should be borne in mind that employment of a child prior or 
subsequent to the delimiting age may or may not be a normal 
situation, depending on the educational progress of the 
child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 4) the capacity of a child for self-support is 
not determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356 (2006).

In these claims, the essential issue which must be resolved 
is whether the veteran's son became permanently incapable of 
self- support by reason of mental or physical defect before 
turning 18 years old.   

Certificate of Birth notes that the appellant was born in 
August 1966.  Therefore, his 18th birthday was in the month 
of August 1984.  The evidence before VA at the time of the 
February 1986 decision includes private medical and hospital 
records from the 1970s.  According to a hospital summary 
report, the appellant was hospitalized in April 1975 and May 
1975 after he was hit by a car.  Admitting diagnosis 
indicated basilar skull fracture, parietal skull fracture.  
It was thought that he may have had direct trauma to the 
orbit causing the papillary sign.  The veteran developed 
diabetes insipidus during his stay in the hospital.  
Discharge diagnoses included multiple skull fractures with 
basal skull fracture and CSF rhinorrhea; pnemococcal 
meningitis; epidural hematoma; diabetes insipidus; and 
cerebral contusion.   

Follow-up treatment dated in May 1975 noted vomiting five 
days ago and diarrhea.  The appellant complained of headaches 
and dizziness when outside for extended periods of time.  The 
appellant continued to have polyuria.  

Hospital Summary report dated in October 1979 noted 
complaints of increased urination and water drinking.  No 
acute events were noted during hospitalization.  Discharge 
diagnosis was diabetes insipidus.  

A claim for helpless child benefits was filed in December 
1984.  The RO scheduled a VA examination report for February 
1986; however, the appellant did not appear.  The claim was 
denied and a statement of the case was issued in December 
1985.  There was no substantive appeal filed.  In April 1986, 
the veteran indicated that the appellant was in prison at the 
time of the scheduled examination. 

Based upon the above, the RO determined that the appellant 
was not found to be a helpless child as the evidence did not 
show that he had sufficient residual disability to render him 
permanently incapable of self-support prior to age 18.

Evidence received after the January 1985 rating decision 
included a certificate of death, indicating that the veteran 
died in July 1989.  

In a May 1994 statement, the appellant's mother stated that 
her son helped support her from 1986 until the present time.  
She stated that he was declared handicapped before the age of 
18, attended a handicapped school for children, and must take 
life supporting drugs.  She further asserted that the 
appellant had previously held down employment and was able to 
attain his medications through insurance from his company.  
However, his employment ended when he fractured his left 
wrist. 

In his claim for "helpless child" benefits filed in 2001, 
appellant submitted medical bills showing that he was 
delinquent in payment.  In addition, records from the 
Carbondale Clinic received in May 2002 indicated that he had 
not been treated there within the past five years.  

Based upon the additional evidence, the RO denied the 
appellant's claim to reopen his claim for helpless child 
benefits in August 2002. 

In the current claim filed in September 2004, the appellant 
submitted a copy of the veteran's certificate of death, which 
was already of record.  

In a written statement, appellant indicated that he had brain 
surgery at Memorial Hospital.  A copy of a record from 
Memorial Hospital was submitted, showing that the appellant 
was hospitalized for four days in May 1979 with a notation of 
"orthopedic surgeon" written on the record.  However, a 
statement from Memorial Hospital dated in December 2004 
specifically indicated that the appellant did not have brain 
surgery at Memorial Hospital at Carbondale.  This evidence, 
while new, does not raise a reasonable possibility of 
substantiating the claim for helpless child.  There is no 
indication that the appellant was permanently incapable of 
self-support before the age of 18.  

A March 2006 statement from Jackson County Health Department 
indicated that no records were available; however, it was 
recalled that the appellant was a client of the Home Health 
Agency for several years.  No other information was provided.  
Again, this evidence, while new, does not a reasonable 
possibility of substantiating the claim for helpless child.  
There is no indication that the appellant was permanently 
incapable of self-support before the age of 18.  

The record also includes treatment records dated in 2005 and 
2006 from private medical providers.   This evidence is new 
and does demonstrate the appellant's current physical 
problems; however, it does not substantiate the claim for 
helpless child.  

After a full review of the record, including the contentions, 
statements and testimony of the appellant, the Board 
concludes that the claim must be denied. Evidence received 
since the last final denial in August 2002 is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  None of the new 
evidence provides any new information about the appellant's 
disabilities prior to age 18, or otherwise comment on his 
ability of self-support.  

With regard to the statements of record signed by the 
veteran's mother, and appellant, that the appellant was 
physically handicapped prior to 18 years of age, the Board 
acknowledges that the evidence established that the appellant 
had defects prior to 18 years of age.  However, no new 
evidence has shown that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  
Furthermore, the Board notes that lay persons are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). They can observe and report 
symptoms observable by a lay person, but they are not 
competent to establish that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
C.F.R. § 3.159(a)(2)(2006).  Lay assertions are insufficient 
to reopen a claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).
Thus, opinions from the appellant and his mother regarding 
the appellant's ability for self-support prior to 18 years of 
age are not probative evidence of record to establish such 
incapacity.  

In short, Evidence received since the last final denial in 
August 2002 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, or 
does not raise a reasonable possibility of substantiating the 
claim.  As such, the evidence after the August 2002 rating 
determination is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
claim.  38 U.S.C.A. § 5108.  Accordingly, the benefit sought 
on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been received to 
recognize the veteran's son as a "helpless child" on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18, that benefit is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


